The Vice-Chancellor said :
The point of the first exception is that the defendant sold goods to Mancks on credit and without taking security therefor. The answer admits the sale on credit; and then says : “ but not without taking any security therefor.” This is a negative pregnant and the defendant is bound to go on and say what security he took and to discover all the particulars concerning the security : Methodist Episcopal Church v. Jaques, 1 J. C. R. 76.
The objection to the answer upon the second exception is, that the defendant has not answered as to his information concerning the alleged insolvency of Mancks. The answer says “ he does not know or believe” that he was insolvent. His want of knowledge and his disbelief is not enough. He is bound to answer as to his information on the subject, if he have any ; and to express his belief or disbelief founded upon that information. If he have no information as well as no knowledge in relation to the circumstance charged, then he need not say any thing by way of belief.
Mr. Silliman, for the defendant.
Mr. Taylor, for the complainant.